Case 5:19-cv-00732-SMH-MLH Document 14 Filed 08/24/20 Page 1 of 1 PageID #: 451



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

 CLIM MCFAN JR                                     CIVIL ACTION NO. 19-cv-0732

 VERSUS                                            CHIEF JUDGE HICKS

 U S COMMISSIONER OF SOCIAL SECURITY MAGISTRATE JUDGE HORNSBY


                                     JUDGMENT

         For the reasons assigned in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and having thoroughly reviewed the record, no written objections

 having been filed, and concurring with the findings of the Magistrate Judge under the

 applicable law;

         It is ordered that Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE

 for failure to prosecute.

         THUS DONE AND SIGNED at Shreveport, Louisiana, this the 21st day of August,

 2020.

                                               _________________________________
                                                     S. MAURICE HICKS, JR.
                                                UNITED STATES DISTRICT JUDGE
